         Case 3:16-md-02741-VC Document 9106 Filed 01/21/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS                                  MDL No. 2741
LIABILITY LITIGATION
                                                         Master Docket Case No. 3:16-md-02741

                                                         Honorable Vince Chhabria

THIS DOCUMENT RELATES TO:

AXEL BARRETO,                                            Case No. 3:19-cv-06268-VC

v.

MONSANTO COMPANY




                      MOTION TO DISMISS WITHOUT PREJUDICE

        COMES NOW plaintiff AXEL BARRETO, by and through his undersigned attorney, who

hereby submits the instant Motion to Dismiss without Prejudice and states as follows:

        1. That at this time Plaintiff seeks to dismiss the instant action without prejudice as it has

            since been discovered that the plaintiff was previously misdiagnosed as having non-

            Hodgkin’s lymphoma, but in fact does not have such condition at this time.

        2. That the dismissal of this action will not prejudice any parties.

            WHEREFORE, Counsel for Plaintiff Axel Barreto respectfully requests this Court to

     dismiss the instant action without prejudice.
         Case 3:16-md-02741-VC Document 9106 Filed 01/21/20 Page 2 of 2



                                 CERTIFICATE OF CONFERRAL

    That undersigned Counsel hereby asserts and affirms that he emailed Counsel for Defendant

and asked for their position on the foregoing. At the time of this filing, the undersigned had not

yet heard from Counsel for Defendant.

       Respectfully submitted this 21st day of January 2020.

                                                    Attorneys for Plaintiff


                                               By: /s/ Jason Edward Ochs
                                                   Jason Edward Ochs, CBN: 232819
                                                   Ochs Law Firm, PC
                                                   690 US 89, Ste. 206
                                                   PO Box 10944
                                                   Jackson Hole, WY 83001
                                                   T: (307) 234.3239
                                                   jason@ochslawfirm.com


                                               By: /s/ Rinky Parwani
                                                   Rinky Parwani (*FL-629634)
                                                   Parwani Law, P.A.
                                                   9905 Alambra Avenue
                                                   Tampa FL, 33619
                                                   T: (813) 514-8280
                                                   F: (813) 514-8281
                                                   rinky@parwanilaw.com


                                   CERTIFICATE OF SERVICE

    I, Jason Edward Ochs, hereby certify that on January 21, 2020, the foregoing document was

filed via the Court’s CM/ECF system, which will automatically serve and send email notification

of such filing to all registered attorneys of record.




                                                            _/s/ Jason Edward Ochs___________
                                                            Jason Edward Ochs
